DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 07/13/2021 has been considered.  A signed and initialed PTO-1449 that corresponds to the IDS is attached herewith.

Drawings
The drawings filed on 01/25/2021 have been accepted by the Examiner for examination purposes.

Allowable Subject Matter
Claims 21-40 are allowable.
Claim 21 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a polarimeter, comprising: a light source; a first optical element or elements positioned to produce collimated light; a polarization filter with at least four sections positioned to receive the collimated light and to produce light having different polarization states that is spatially separated from light produced by other sections of the polarization filter; a second optical element or elements positioned to receive the light having different polarization states and to image the at least four sections of the polarization filter onto a plane of an object; and an imaging section with one or more optical elements positioned to receive light that is either transmitted through or reflected from the object and to image a section of the object onto a detection plane, in combination with the rest of the limitations of claim 21.
Claims 22-37 are allowable because they are dependent on claim 21 or an intermediate claim.

Claim 38 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious an optical assembly for use in a polarimeter, comprising: a polarization filter with at least four sections positioned to receive collimated light and to produce light having different polarization states, wherein each section of the polarization filter is configured to impart a particular polarization and produce light having a particular polarization state that is spatially separated from light produced by other sections of the polarization filter; and a second optical element or elements positioned to project an image of the at least four sections of the filter onto a plane to allow simultaneous illumination of an object positioned at   b the plane with the light having a plurality of polarization states with substantially constant intensity, in combination with the rest of the limitations of claim 38.
Claims 39-40 are allowable because they are dependent on claim 38 or an intermediate claim.

Otani et al (U. S. Patent 8,107,075 B2) is the closest prior art to the Applicant’s claimed invention.  However, Otani et al does not teach of a first optical element or elements positioned to produce collimated light; a polarization filter with at least four sections positioned to receive the collimated light and to produce light having different polarization states that is spatially separated from light produced by other sections of the polarization filter; a second optical element or elements positioned to receive the light having different polarization states and to image the at least four sections of the polarization filter onto a plane of an object.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886